Case 2:21-cr-00108-CCW Document 3 Filed 03/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT ~
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. Zl -| 08

TODD MATTHEW JAKOSH
MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Robert C.
Schupansky, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the
Federal Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that
an Arrest Warrant be issued for the apprehension of defendant TODD MATTHEW JAKOSH,
upon the grounds that an indictment has been returned in the above-captioned criminal case
charging the defendant with violating Title 18, United States Code, Section 922(g)(8).
Recommended bond: Detention.

Respectfully submitted,
STEPHEN R. KAUFMAN

Acting United States Attorney

By:  /s/ Robert GC. Schupansky
ROBERT C. SCHUPANSKY
Assistant U.S. Attorney
PA ID No. 82158

 

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
